DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "vicinity" in claim 5 is a relative term which renders the claim indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance of the liquid outlet relative to the mixed gas outlet is uncertain.
Claim 5 recites “a diameter of the mixed gas outlet provided on a downstream is formed larger than a diameter of the liquid outlet” in lines 14-15.  It is uncertain to what the diameter of the mixed gas outlet is downstream.
Claim 5 recites the limitation "the downstream side" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barty (5,152,460).
Barty discloses a two fluid nozzle comprising:
a liquid cap body 30;
an air cap body 32;
wherein:
a liquid outlet 31;
a gas chamber portion 43, 44;
a mixed gas outlet 45;
a diameter (diameter of orifice 45) of the mixed gas outlet 45 provided on a downstream is formed larger than a diameter (diameter of orifice 31) of the liquid outlet  31;
a mixing portion (the atomized spray flow area immediately upstream of orifice 45);

a mortar-shaped mixed-gas enlarging portion (portion downstream of orifice 45 and between the horns of horn passages 52), in which a wall surface (wall surface having the outlets of passages 52) having an inner diameter (distance between the two horns) gradually increased from the mixed gas outlet toward the downstream side of a front end (the left most end in figure 2), is provided immediately after the mixed gas outlet 45;
wherein the mixed-gas enlarging portion has a shape having a dent portion (transition of surface having the outlets of passages 52 and the vertical surface between the horn and orifice 45) on a part thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK